Citation Nr: 1000279	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-25 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 40 percent 
for prostate cancer residuals.

3.  Entitlement to an initial, compensable rating for 
erectile dysfunction associated with prostate cancer.

4.  Entitlement to an initial, compensable rating for 
residuals of a shrapnel injury of the right side of the chest 
and arm.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to July 
1947, and from June 1948 to June 1967.  The Veteran's 
decorations include the Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2009 rating decision in which the RO, inter 
alia, granted service connection for PTSD (rated as 50 
percent disabling), prostate cancer (rated as 40 percent 
disabling), erectile dysfunction (rated as 0 percent 
disabling) and shrapnel injury of the right side of chest and 
arm (rated as 0 percent disabling), all effective September 
18, 2008.  In May 2009, the Veteran filed a notice of 
disagreement (NOD) with the assigned disability ratings.  A 
statement of the case (SOC) was issued in May 2009, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2009.  The Veteran 
has also been awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) and special monthly compensation based on 
loss of use of a creative organ, both effective from 
September 18, 2008.  

Because the appeal involves disagreement with the initial 
ratings assigned following the grants of service connection 
for each disability, the Board has characterized these 
matters in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  

In December 2009, the Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2009).

The Board's decision addressing the claims for higher ratings 
for PTSD, prostate cancer residuals, and erectile dysfunction 
is set forth below.  The claim for a higher rating for 
residuals of a shrapnel injury of the right side of the chest 
and arm is addressed in the remand following the order; that 
matter is being remanded to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  Since the September 18, 2008 effective date of the grant 
of service connection, the Veteran's PTSD has primarily been 
manifested by isolation, avoidance of activities, flashbacks, 
sleep problems, mood swings, easily startled, hypervigilance, 
and chronic anxiety; these symptoms are indicative of 
occupational and social impairment with deficiencies in most 
areas.   

3.  Since the September 18, 2008 effective date of the grant 
of service connection, the Veteran's prostate cancer 
residuals have consisted of increased frequency, nocturia, 
urgency, and urgency incontinence with use of Depends for 
protection 1 or 2 times per day.   

4.  Since the September 18, 2008 effective date of the grant 
of service connection, the Veteran's erectile dysfunction has 
been manifested by complete loss of erectile function; penile 
deformity is not shown.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 70 percent, but no higher, initial rating 
for PTSD, have been met, from September 18, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an initial rating in excess of 40 
percent for prostate cancer residuals are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic 
Code 7528 (2009).  

3.  The criteria for an initial, compensable rating for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.115b, Diagnostic Code 7522 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2008 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the underlying claims 
for service connection, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations.  The March 
2009 rating decision reflects the initial adjudication of the 
claim after issuance of this letter.  Hence, the November 
2008 letter-which meets the content of notice requirements 
described in Pelegrini, and in part, Dingess/Hartman-also 
meets the VCAA's timing of notice requirement.  

The Board notes that the Veteran was not provided the 
criteria for evaluating his disabilities prior to the last 
adjudication of these claims.  However, the May 2009 SOC 
included the pertinent rating criteria and he and his 
representative have submitted evidence and argument relevant 
to the claims herein decided.  Accordingly, the timing of 
this notice-after the last adjudication of the claims-is 
not shown to prejudice the Veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of February 
2009 VA examinations.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran, and by his representative.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

A.  PTSD

Historically, the Veteran was awarded service connection for 
PTSD in a March 2009 rating decision.  The RO assigned an 
initial 50 percent rating, effective September 18, 2009.  

The rating for the Veteran's PTSD has been assigned pursuant 
to Diagnostic Code 9411.  However, the actual criteria for 
rating the Veteran's disability are set forth in a General 
Rating Formula for evaluating psychiatric disabilities other 
than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned when there  is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the Veteran's disorder, which provide 
the primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a) (2009).  

The Veteran was afforded a VA examination for PTSD in 
February 2009.  At that examination, the Veteran reported 
that he had never sought or received psychological or 
psychiatric treatment.  He reported having flashbacks and 
vivid memories of his military experiences during combat.  
According to the Veteran, he had a history of poor sleep and 
continued to have bad dreams.  The Veteran described a 
heightened startle response and hypervigilance.  He also 
reported that he avoided war movies and stimuli that reminded 
him of his war experiences.  He did not appear to have any 
friends and spent most of his time watching television.  He 
did report having a stable relationship with his wife.  His 
wife and son appeared to be his only social support.  He 
stated that he experienced mood swings, becoming easily 
irritated and upset.  He appeared to exhibit chronic anxiety 
and had a nervous demeanor throughout his entire examination.  

After a mental status examination was performed, the examiner 
stated that the Veteran was experiencing ongoing symptoms of 
chronic post traumatic stress disorder that appeared to be 
moderate to severe.  According to the examiner, as a 
consequence of the Veteran's service experiences, he had 
recurring and intrusive thoughts, recurring and distressing 
dreams, and relived the event via flashbacks and experienced 
intense distress upon exposure to cues that remind him of his 
experiences.  He avoided thoughts, feelings, and 
conversations associated with his experience.  He avoided 
activities, places and people that aroused recollection.  He 
had significantly decreased interest in participation in 
formerly enjoyable activities and feels detached and 
estranged from others.  He had difficulty falling and staying 
asleep.  He exhibited irritability.  He had hypervigilance 
and an exaggerated startle response.  

The examiner assigned a GAF score of 50 and noted that the 
Veteran isolates.  The examiner commented that the Veteran 
avoids almost all forms of socialization, recreational and 
leisure activities, and exhibits anxiety, mood swings, 
heightened arousal and impaired sleep.  The examiner opined 
that employment would be difficult unless the Veteran was 
capable of isolating.  Per the examiner, current functional 
impairments included isolation, flashbacks, sleep problems, 
mood swings, easily startled and hypervigilance.  The 
examiner opined that the effects of PTSD on the Veteran's 
social and occupational functioning have resulted in 
occupational and social impairment with deficiencies in most 
areas as a consequence of his extreme tendencies towards 
isolation, avoidance of socialization, recreational and 
leisure activities, mood swings, and chronic anxiety.  Also, 
the VA examiner determined that the Veteran's PTSD has 
resulted in occupational and social impairment with 
deficiencies in most areas. 

Accordingly, the Board finds that the Veteran's PTSD more 
closely resembles the criteria for a 70 percent rating rather 
than a 50 percent rating.

A rating in excess of 70 percent, for PTSD, is not warranted 
at any time since the September 18, 2008 effective date of 
the grant of service connection.  Collectively, the 
aforementioned medical evidence reflects that, since the 
effective date of the grant of service connection, the 
Veteran's PTSD has primarily been manifested by isolation, 
avoidance of activities, flashbacks, sleep problems, mood 
swings, easily startled, hypervigilance, and chronic anxiety.  
This is a level of occupational and social impairment no 
greater than what is contemplated in the newly assigned 70 
percent disability rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 70 percent.  In this regard, the medical evidence 
does not show the Veteran to have gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name; or other symptoms that are characteristic of a 100 
percent rating.  Rather, at his VA examination, the Veteran 
was described as having appropriate thought content with no 
evidence of perceptual impairment, nor any evidence of a 
thought disorder.  He was dressed and groomed casually, but 
appropriately.  His attitude was cooperative and his motor 
activity was extremely anxious.  The Veteran denied suicidal 
and homicidal ideation.  He was oriented to time, place and 
person.  Memory and concentration were intact, as were 
abstract reasoning, judgment, insight, and impulse control.  
Anxiety was noted; however, not to the degree contemplated in 
a 100 percent rating.  

The medical evidence in this case simply does not demonstrate 
total occupational and social impairment as required for the 
assignment of the maximum 100 percent rating. 

The Board further finds that the GAF score of 50 assigned in 
February 2009, alone, does not provide a basis for assigning 
an initial rating in excess of 70 percent for PTSD.  
According to DSM-IV, a GAF score ranging from 41 to 50 is 
assigned for serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Therefore, the assigned GAF is consistent with the 70 percent 
rating    

B.  Genitourinary Disabilities

1.  Prostate Cancer Residuals

A 100 percent rating is assignable under Diagnostic Code 
7528, for malignant neoplasms of the genitourinary system.  
The note following this diagnostic code indicates that, 
following the cessation or surgery, chemotherapy, or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, then a veteran's cancer is rated 
based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  38 
C.F.R. § 4.115b.

In this case, the Veteran was never rated as 100 percent 
disabled for prostate cancer residuals as he first filed a 
claim for service connection after his therapeutic procedure 
for prostate cancer.  The Veteran does not currently have, 
and is not undergoing treatment for, active prostate cancer.  
Thus, a 100 percent rating is not warranted.

Renal dysfunction is not shown during the course of this 
appeal.  Voiding dysfunction is rated by the particular 
condition as urine leakage, frequency, or obstructed voiding.  
38 C.F.R. § 4.115a.  For the Veteran to warrant a higher 
rating based on voiding dysfunction, the evidence would have 
to show continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence that 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
Id. 

Considering the pertinent evidence in light of the above, the 
Board finds that an initial rating greater than 40 percent 
for the Veteran's prostate cancer residuals is not warranted 
at any time since the September 18, 2008 effective date of 
the grant of service connection. 

Private treatment records show that the Veteran was treated 
for prostate cancer in February 2005.  Service connection for 
prostate cancer residuals has been in effect since September 
18, 2008.  

The Veteran was afforded a VA genitourinary examination in 
February 2009.  The Veteran relayed that his cancer had been 
treated by seed implant and two weeks of external beam 
radiation, both in 2005.  The Veteran reported 4 episodes of 
nocturia per night, and daytime frequency of 3 to 4 times.  
He had a slow stream, urgency, and occasional urgency 
incontinence once or twice per day.  He wore Depends 1 or 2 
per day.  On examination, the prostate was small, smooth, 
flattish, and ill defined.  The examiner commented that the 
prostate cancer was clinically controlled.  Residuals 
included erectile dysfunction and lower urinary tract 
symptoms, including:  frequency, nocturia, urgency, and 
urgency incontinence with use of Depends for protection, due 
to status post radiation of the prostate.

Continual urine leakage, post surgical urinary diversion and 
stress incontinence were not reported by the Veteran or found 
on examination.  While urinary incontinence was reported, the 
Veteran stated that he only used 1 to 2 absorbent materials 
per day.  Hence, the evidence in this case does not show 
urinary incontinence that requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day, or that any of the other criteria for a 
higher rating have been met.

2.  Erectile Dysfunction

Initially, the Board notes that the Veteran is receiving 
special monthly compensation based on loss of use of a 
creative organ.  

Deformity of the penis with loss of erectile power warrants a 
20 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Considering the pertinent evidence in light of the above, the 
Board finds that an initial compensable rating for the 
Veteran's erectile dysfunction is not warranted at any time 
since the September 18, 2008 effective date of the grant of 
service connection. 

During the Veteran's February 2009 VA genitourinary 
examination, he reported that prior to radiation therapy he 
had normal erectile function and that erectile dysfunction 
began immediately after radiation.  He had no erections, 
climax, ejaculation, or activity at all.  After examination 
of the genitalia and testes, the examiner did not note any 
deformity of the penis.  The examiner diagnosed erectile 
dysfunction and stated that there was complete loss of 
erectile function. 

The medical evidence does not show any deformity of the penis 
and the Veteran has not asserted that he has any deformity of 
the penis.  As deformity of the penis is not shown, a higher 
rating is not warranted under Diagnostic Code 7522.  

3.  Both Genitourinary Claims

The Board has considered the applicability of other 
diagnostic codes for rating these disabilities, but finds 
that no other diagnostic code provides a basis for higher 
rating.  In this regard, renal dysfunction, obstructed 
voiding, urinary tract infections, urethral strictures or 
fistulas, removal of any part of the penis or testes, and 
atrophy of the testes are not shown.  See 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Codes 7518 through 7524 (2009).  
The disabilities also have not been shown to involve any 
factors that warrant evaluation under any other provision of 
VA's rating schedule.  

C.  Conclusion for All Higher Rating Claims

For the foregoing reasons, the Board concludes that, while 
the record supports assignment of a 70 percent  initial 
rating for PTSD, there is no basis for staged rating of the 
Veteran's prostate cancer residuals or erectile dysfunction, 
pursuant to Fenderson, and that both claims for higher 
ratings must be denied.  The Board has applied the benefit-
of-the doubt doctrine in determining that the criteria for an 
initial 70 percent rating for PTSD are met, but finds that 
the preponderance of the evidence is against assignment of 
any higher rating for that disability or for either of the 
other disabilities under consideration.  .  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  


ORDER

An initial 70 percent rating, but no higher, for PTSD is 
granted, from September 18, 2008, subject to the legal 
authority governing the payment of compensation benefits.

A rating in excess of 40 percent for prostate cancer 
residuals is denied.

An initial, compensable rating for erectile dysfunction is 
denied.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

Service connection has been granted for residuals of shrapnel 
injury to the right side of chest and arm.  The Veteran was 
scheduled for a VA muscles examination to determine the 
severity of that disability.  Documentation in the claims 
file shows that this examination was "CANCELLED by MAS."  
There is no indication that the examination was cancelled by 
the Veteran or that the Veteran failed to report for the 
examination.  More importantly, there is no indication that 
the Veteran was informed of the date and time to report for 
the examination.  The Board notes that during a VA PTSD 
examination, the Veteran described being hit by shrapnel and 
then while being evacuated, being shot in the chest and 
underarm region.  He stated that he still had pain and 
discomfort from these wounds.  During a VA genitourinary 
examination, the examiner noted scarring and keloid formation 
in the right upper chest. 

As it is unclear why the scheduled examination was cancelled, 
the Veteran should again be scheduled for a VA muscles 
examination to obtain information as to the severity of his 
service-connected residuals of a shrapnel injury to the right 
side of chest and arm.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for a higher initial 
rating (as the original claim will be considered on the basis 
of the evidence of record).  See 38 C.F.R. § 3.655 (2009).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
inform the Veteran of the information and evidence necessary 
to substantiate his claim for a higher initial rating.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged" rating of the Veteran's disability 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson (cited 
to above) is appropriate. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the Veteran 
and his representative VCAA-compliant 
notice regarding the claim remaining on 
appeal.  The RO's letter should explain 
how to establish entitlement to an 
initial, compensable rating for residuals 
of a shrapnel injury of the right side of 
the chest and arm.

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claim on appeal that is not 
currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA muscles examination, by an 
appropriate physician, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and a report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available to the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should clearly identify all 
residuals of the shrapnel injury of the 
Veteran's right side of the chest and arm 
in accordance with the pertinent rating 
criteria for evaluating the condition(s).  
In doing so, the examiner should specify 
any associated muscle injury, and identify 
the muscle group(s) affected.  If the 
Veteran's shrapnel injury wound is deemed 
to have involved muscle injury, the 
examiner should also provide an assessment 
as to whether the overall residuals for 
each muscle group involved are best 
characterized as slight, moderate, 
moderately severe, or severe.

The examiner should also render findings 
pertinent to any residual scars, to 
include describing all scars associated 
with the residuals of the shrapnel wounds 
of the Veteran's right side of the chest 
and arm; and, for each scar, stating the 
size of the area affected (in inches or 
centimeters), whether the scar is deep or 
superficial, causes limitation motion, is 
unstable, is painful on examination, or 
otherwise limits function of the affected 
part.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim for a higher initial rating 
should include consideration of whether 
"staged" rating of the Veteran's 
disability, pursuant to Fenderson (cited 
to above) is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


